                 Case 21-01215-VFP                                           Doc 5      Filed 08/25/21 Entered 08/25/21 12:22:48                                                                                          Desc Main
                                                    UNITED                           STATES BANKRUPTCY
                                                                                        Document      Page 1 of 1 COURT

                                                         DISTRICT OF NEW JERSEY
In the matter of:
Immune Pharmaceuticals Inc.
                                                                                                         Debtor

Jeffrey A. Lester, Chapter 7 Trustee

                                                                                                         Plaintiff(s)                                         Case No.                              19-13273-VFP
                                                                                                                                                                                                 _________________
v.
                                                                                                                                                              Adversary No.                        21-01215-FRP`
                                                                                                                                                                                                 _________________
Cytovia International Sarl
Route de Chenataux 9
1091 Grandvaux, Canton Vaud Canton Vaud                                                                                                                           Vincent F. Papalia
                                                                                                         Defendant(s)-XGJHBBBBBBBBBBBBBBBBB


                                             ALIAS SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                                                       IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this summons to the clerk
of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United States and its offices and
agencies shall submit a motion or answer to the complaint within 35 days.

                                              Address of Clerk                                           UNITED STATES BANKRUPTCY COURT
                                                                                                         50 Walnut Street, 3rd Floor
                                                                                                         Newark, New Jersey 07102


At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

                                              Name and Address                                           Barry J. Roy
                                              of Plaintiff’s Attorney                                    Rabinowitz Lubetkin & Tully, LLC
                                                                                                         293 Eisenhower Parkway, Suite 100
                                                                                                         Livingston, NJ 07039
                                                                                                         973-597-910
If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at the
following time and place.

                                              Address             UNITED STATES                                                       Courtroom
                                                                  BANKRUPTCY COURT                                                    _________________________
                                                                                                                                       3B
                                                                  50 Walnut Street, 3rd Floor
                                                                  Newark, New Jersey 07102                                            Date and Time
                                                                                                                                       9/23/2021 @ 10:00 a.m.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.



                                                                                                                                            Jeanne A Naughton, Clerk

Date: ___________________%y:
               8/25/2021                                                    __________________________
                                                                             /s/ Susan Zive
                                                                          Deputy Clerk


PXUVXDQWWRD.N.J. LBR 9019-20HGLDWLRQ3URFHGXUHVWKHUHLVDSUHVXPSWLRQRIPHGLDWLRQLQDOODGYHUVDU\
SURFHHGLQJV)RUPRUHLQIRUPDWLRQUHJDUGLQJWKHPHGLDWLRQSURJUDPVHHWKHUHODWHG/RFDO5XOHVDQGIRUPV
RQWKH&RXUW VZHEVLWHQMEXVFRXUWVJRYPHGLDWLRQ
UHY
